FILE COPY



      RE:   Case   No.   15-0180                         DATE:   5/1/2015
      COA #:   12-14-00238-CV            TC#:    20870
STYLE: IN THE INTEREST OF S.R.,          A   CHILD.


     Petitioner's motion for rehearing was this day
filed in the above styled and numbered case.




                          MS.   CATHY   S.   LUSK
                          CLERK,   TWELFTH COURT OF
                          1517 WEST FRONT,          SUITE 35|4
                          TYLER,   TX    75702